PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ODC Lizenz AG
Application No. 15/742,428
Filed: 5 Jan 2018
For: COCOA PRODUCTS BASED ON UNFERMENTED COCOA BEANS AND METHODS FOR PREPARING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 25, 2022, requesting the Office vacate the Notice of Abandonment, mailed February 24, 2022.

The petition under 37 CFR 1.181 is granted.

According to the Notice of Abandonment, mailed February 24, 2022, this application was held abandoned due to applicant’s alleged failure to timely file a proper reply to the final Office action, mailed February 16, 2021. 

Petitioner asserts the February 24, 2022 Notice of Abandonment was prematurely issued. The Office concurs.

A final Office action was mailed on February 16, 2021. Applicant timely filed a Notice of Appeal with $840 fee, a Pre-Appeal Brief Request for Review, and a petition for a two month extension of time pursuant to 37 CFR 1.136(a) and $640 fee on July 16, 2021. The Notice of Panel Decision from Pre-Appeal Brief Review, mailed August 30, 2021, states the appeal is to proceed to the Board of Patent Appeals and Interferences (“BPAI”), and applicant must file an Appeal Brief in accordance with 37 CFR 41.37 due either one month from the mail date of the Notice of Panel Decision from Pre-Appeal Brief Review, or the balance of the two month period running from the receipt date of the Notice of Appeal, whichever is greater. Extensions of time under 37 CFR 1.136(a) are available.

The greater of the two periods is one month from the August 30, 2021 mail date of the Notice of Panel Decision from Pre-Appeal Brief Review. The due date was September 30, 2021. Extensions of time were available under 37 CFR 1.136(a). Therefore, when the Office mailed the Notice of Abandonment on February 24, 2022, there was still time to timely reply.

In light of the above discussion, the petition is granted. The February 24, 2022 Notice of Abandonment is vacated.

Petitioner filed a petition for a five month extension of time pursuant to 37 CFR 1.136(a) with the required $3,160 fee and filed a continuation application, Application No. 17/681,630, on February 25, 2022.

This application became abandoned on March 2, 2021 because the last date for reply fell on Sunday, February 28, 2021, and the due date shifted to Monday, March 1, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET